DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I (drawn to an Fc construct) and the species of SEQ ID NO:49 for the first and second polypeptide and SEQ ID NO:48 for the third and fourth polypeptide in the response filed on November 12, 2020 is entered.

	Claim 8 has been canceled.

	Claims 1-7 and 9-19 are pending.

	Claims 13-19 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1-7 and 9-12 are currently under consideration as they read on the elected invention.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are indefinite in that they only describe the number of amino acid residue positions without reciting the numbering system. The commonly used numbering systems, e.g. EU or Kabat, refers to the same amino acid residues in Fc with different numbers (e.g. see Presta US 6,737,056, in Table 6).  


5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-5 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The claims are drawn to an Fc construct comprising a first polypeptide (A-L-B); a second polypeptide (A’-L’-B’), a third ply peptide and a fourth polypeptide, wherein the first and second polypeptide has at least 95% sequence identity to amino acid sequence of SEQ ID NO:49 and each of the third and fourth polypeptide has at least 95% sequence identity to the amino acid sequence of SEQ ID NO:48. Dependent claims 10 and 11 encompass one or more IgG Fc domain monomer having up to ten amino acid modifications and no more than ten amino acid modification, respectively. 

	The specification discloses certain structurally defined Fc multimers exemplified in Figures 1 and 2 (Figure 1 copied below):

	
    PNG
    media_image1.png
    731
    652
    media_image1.png
    Greyscale


	 

     	The specification further discloses that the Fc can be mutated, e.g. knob-into-hole strategy, to enhance heterodimer formation (e.g. see lines 17-23 in page 50 of the specification as-filed).  However, there is insufficient written description in the specification as-filed of the claimed Fc construct having first and second polypeptides that are at least 95% identical to SEQ ID NO:49 and/or the third and fourth polypeptides that are at least 95% identical to SEQ ID NO:48.

   	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or 
See MPEP 2163 II.A.3a.ii.

    	The claims recite a genus of Fc construct comprising variants that are at least 95% identical in sequence to SEQ ID NOs:49 and/or 48.    Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  The specification does not describe the structure for substitution variants other than an Fc construct comprising first polypeptide and second polypeptide both comprising SEQ ID NO:49 and third and fourth polypeptides both comprising SEQ ID NO:48.  The specification does not describe the particular physical or chemical characteristics for the modification in SEQ ID NOs: 49 and/or 48  nor does the specification disclose sufficient correlations between the structure of the modifications and function of forming Fc domain.
In Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL3779376, Case No. 2012-1433, C.A.Fed. (Wis.), the court states: 
“The effects of any given mutation or combination of mutations in a variant can differ depending on the position(s) modified and the specific mutation implemented at each position. Some mutations may have no discernible effect on enzyme function, somemay lead to varying degrees of instability or functional impairment, and some may actually improve enzyme activity or impart other desirable properties, such as improved stability at high temperatures.”  Page 5. 
  	For example, Arathoon et al. (US 7,951,917) teach that making CH3 variants for the purpose of enhancing heterodimerization requires first to identify the residues to be replaced, followed by studying amino acid replacement including examination of the three-dimensional structure of the interface because mutations (especially combination mutations) can potentially affect antigen-binding characteristics and glycosylation of the heteromultimers formed. Further, mutations made in the same positions as claimed (e.g. K392) have been shown to result in momomeric CH3 rather than heterodimer as evidenced by the teachings of 

The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.

      	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional property.

    	 It does not appear based upon the limited disclosure of Fc construct with defined amino acid sequences alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the antibodies.

     	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

    	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

   	In the absence of disclosure of relevant, identifying characteristics of the Fc construct, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        	Therefore, there is insufficient written description for genera of  Fc construct broadly encompassed by the claimed invention, other than the particular Fc construct structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.



8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bosques et al. (WO 2017/151971, reference on IDS).

The applied reference has at least one common inventor Calos Bosques with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	Bosques et al. teach a method of producing an Fc construct comprising:

    PNG
    media_image2.png
    733
    570
    media_image2.png
    Greyscale

	(e.g. see claim 1-21).  Bosques et al. also claim that each of C and C’ comprises F399K and K409D, each of A, B, A’ and B’ comprises S354C, T366W, E357K and each of the 7th, 8th, 9th, and 10th Fc domains comprises mutations Y349C, T366S, L368A, Y407V, and K370D (e.g. see claim 22).  


Instant SEQ ID NO:49 alignment to prior art SEQ ID NO:47:

WO2017151971-A2.
XX
CC PD   08-SEP-2017.
XX
CC PF   02-MAR-2017; 2017WO-US020519.
XX
PR   02-MAR-2016; 2016US-0302419P.
PR   06-JAN-2017; 2017US-0443451P.
PR   06-JAN-2017; 2017US-0443495P.
XX
CC PA   (MOME-) MOMENTA PHARM INC.
CC PA   (BOSQ/) BOSQUES C J.
CC PA   (HUST/) HUSTON J S.
CC PA   (LANS/) LANSING J C.
CC PA   (LING/) LING L E.
CC PA   (MEAD/) MEADOR J.
CC PA   (ORTI/) ORTIZ D.
CC PA   (RUTI/) RUTITZKY L.
CC PA   (SCHU/) SCHULTES B C.
XX
CC PI   Bosques CJ,  Huston JS,  Lansing JC,  Ling LE,  Meador J,  Ortiz D;
CC PI   Rutitzky L,  Schultes BC;
XX
DR   WPI; 2017-62097C/71.
XX
CC PT   Inducing immune cell activation of immune response, and treating cancer 
CC PT   and infection, comprises administering homogenous population of fragment 
CC PT   crystallizable (Fc) constructs comprising a specified number of Fc 
CC PT   domains.
XX
CC PS   Disclosure; SEQ ID NO 47; 91pp; English.
XX
CC   The present invention relates to a method for inducing immune cell 
CC   activation of the immune response in a subject. The method involves 
CC   administering substantially homogenous population of Fc constructs 
CC   comprising 5-10 Fc domains. The invention also provides: a method for 
CC   treating and preventing cancer in a subject; and an immunogenic 
CC   composition comprising an anti-cancer agent or an anti-infective agent; 
CC   and the Fc construct. The present sequence represents a human mutant IgG1
CC   Fc construct, which can be useful for preparing the immunogenic 
CC   composition of the invention.
XX
SQ   Sequence 720 AA;

  Query Match             100.0%;  Score 2592;  DB 25;  Length 720;
  Best Local Similarity   100.0%;  


Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVYTLPPCRDKLTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPCRDKLTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGGGGGGGGGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGGGGGGGGGG 240

Qy        241 GGGGGGGDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGGGGGGDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 300

Qy        301 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 360

Qy        361 KTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 420

Qy        421 TPPVLKSDGSFFLYSDLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 473
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TPPVLKSDGSFFLYSDLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 473

	Note that the SEQ ID NO:27 (poly-glycine linker) recited in claim 2 is the linker in instant SEQ ID NO:49 linking the two Fc domain.


	


RESULT 1
BEH45430
ID   BEH45430 standard; protein; 226 AA.
XX
AC   BEH45430;
XX
DT   16-NOV-2017  (first entry)
XX
DE   Human mutant IgG1 Fc domain monomer, SEQ ID 42.
XX
KW   Immunoglobulin G1; cancer; cytostatic; immune stimulation; mutein;
KW   prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2017151971-A2.
XX
CC PD   08-SEP-2017.
XX
CC PF   02-MAR-2017; 2017WO-US020519.
XX
PR   02-MAR-2016; 2016US-0302419P.
PR   06-JAN-2017; 2017US-0443451P.
PR   06-JAN-2017; 2017US-0443495P.
XX
CC PA   (MOME-) MOMENTA PHARM INC.
CC PA   (BOSQ/) BOSQUES C J.
CC PA   (HUST/) HUSTON J S.
CC PA   (LANS/) LANSING J C.
CC PA   (LING/) LING L E.
CC PA   (MEAD/) MEADOR J.
CC PA   (ORTI/) ORTIZ D.
CC PA   (RUTI/) RUTITZKY L.
CC PA   (SCHU/) SCHULTES B C.
XX
CC PI   Bosques CJ,  Huston JS,  Lansing JC,  Ling LE,  Meador J,  Ortiz D;
CC PI   Rutitzky L,  Schultes BC;
XX
DR   WPI; 2017-62097C/71.
XX
CC PT   Inducing immune cell activation of immune response, and treating cancer 
CC PT   and infection, comprises administering homogenous population of fragment 
CC PT   crystallizable (Fc) constructs comprising a specified number of Fc 
CC PT   domains.
XX
CC PS   Disclosure; SEQ ID NO 42; 91pp; English.
XX
CC   The present invention relates to a method for inducing immune cell 
CC   activation of the immune response in a subject. The method involves 
CC   administering substantially homogenous population of Fc constructs 
CC   comprising 5-10 Fc domains. The invention also provides: a method for 

CC   composition comprising an anti-cancer agent or an anti-infective agent; 
CC   and the Fc construct. The present sequence represents a human mutant IgG1
CC   Fc domain monomer, which can be useful for preparing the immunogenic 
CC   composition of the invention.
XX
SQ   Sequence 226 AA;

  Query Match             100.0%;  Score 1227;  DB 25;  Length 226;
  Best Local Similarity   100.0%;  
  Matches  226;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVCTLPPSRDELTKNQVSLSCAVDGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVCTLPPSRDELTKNQVSLSCAVDGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226

	Moreover, Bosques et al. teach a pharmaceutical composition comprising the Fc construct (e.g. see lines 1-19 in page 21).

	Therefore, the reference teachings anticipate the instant invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

11.	Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bosques et al. (WO 2015/168643, reference on IDS) in view of von Kreudenstein et al. (US 2012/0149876, reference on IDS), Kannan et al. (US 2010/0286374, reference on IDS), and Derrick Jr. et al. (Biotechnology and Bioengineering 2008, 100(6):1132-1143).

    PNG
    media_image3.png
    499
    626
    media_image3.png
    Greyscale

	Bosques et al. each that the linkers can be 2-200 amino acids in length and containing glycine (e.g. see page 8). Bosques et al. teach that the Fc domains contain mutations such as 

	The structure of the Fc construct from human IgG1 disclosed in Bosques et al. is shown below (see Fig. 10):
	
    PNG
    media_image4.png
    332
    550
    media_image4.png
    Greyscale


	The reference teachings differ from the instant invention by not describing Fc comprising S3554C/T366W/E357K, Fc domain comprising Y349C/T366S/L368A/Y407V/K370D,  a  linker comprises the sequence of 20 glycines, and the lack of C-terminal lysine. 

	von Kreudenstein et al. teach heterodimeric Fc comprising amino acid substitutions Y349C/T366S/L368A/Y407V (e.g. see [0296]), S354C/T366W (e.g. see [0073]), E357K (e.g. see Table 1). Kannan et al. teach K370D/K409D (e.g. see Table 7 in page 7).  Derrick Jr. et al. teach the missing C-terminal lysine is a very common phenomenon observed in monoclonal antibodies and recombinant protein and it is known that the missing C-terminal lysine do not affect the functions of the antibodies or protein.

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to modify the Fc construct disclosed by Bosques et al. by mutating the Fc domains to prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-7 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 164 of copending US 16/474,640 (‘640 copending application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claim are drawn to the same or nearly the same Fc construct having the same amino acid sequences. Specifically, copenidng claim 164(b) recties SEQ ID NO:49 and SEQ ID NO:61 that are 100% identical to the instant SEQ ID NOs:49 and 48, respectively (see sequence alignments below).  As such, the copending claim would anticipate the instant invention.
Instant SEQ ID NO:49 alignment to the sequence in ‘640 copending application:
RESULT 2
US-16-474-640-49
; Sequence 49, Application US/16474640
; Publication No. US20190345206A1
; GENERAL INFORMATION
;  APPLICANT: Momenta Pharmaceuticals, Inc.

;  FILE REFERENCE: 14131-0150US1
;  CURRENT APPLICATION NUMBER: US/16/474,640
;  CURRENT FILING DATE: 2019-06-28
;  PRIOR APPLICATION NUMBER: PCT/US2018/012488
;  PRIOR FILING DATE: 2018-01-05
;  PRIOR APPLICATION NUMBER: US 62/589,473
;  PRIOR FILING DATE: 2017-11-21
;  PRIOR APPLICATION NUMBER: US 62/510,228
;  PRIOR FILING DATE: 2017-05-23
;  PRIOR APPLICATION NUMBER: US 62/443,495
;  PRIOR FILING DATE: 2017-01-06
;  NUMBER OF SEQ ID NOS: 80
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 49
;  LENGTH: 473
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Long polypeptide, construct 4/AA
US-16-474-640-49

  Query Match             100.0%;  Score 2592;  DB 19;  Length 473;
  Best Local Similarity   100.0%;  
  Matches  473;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60

Qy         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVYTLPPCRDKLTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVYTLPPCRDKLTKNQVSLWCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGGGGGGGGGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGKGGGGGGGGGGGGG 240

Qy        241 GGGGGGGDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGGGGGGDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEV 300


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIE 360

Qy        361 KTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 KTISKAKGQPREPQVYTLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKT 420

Qy        421 TPPVLKSDGSFFLYSDLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 473
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TPPVLKSDGSFFLYSDLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 473

Instant SEQ ID NO:48 alignment to prior art SEQ ID NO:61:
RESULT 3
US-16-474-640-61
; Sequence 61, Application US/16474640
; Publication No. US20190345206A1
; GENERAL INFORMATION
;  APPLICANT: Momenta Pharmaceuticals, Inc.
;  TITLE OF INVENTION: Compositions and Methods Related to Engineered Fc Constructs
;  FILE REFERENCE: 14131-0150US1
;  CURRENT APPLICATION NUMBER: US/16/474,640
;  CURRENT FILING DATE: 2019-06-28
;  PRIOR APPLICATION NUMBER: PCT/US2018/012488
;  PRIOR FILING DATE: 2018-01-05
;  PRIOR APPLICATION NUMBER: US 62/589,473
;  PRIOR FILING DATE: 2017-11-21
;  PRIOR APPLICATION NUMBER: US 62/510,228
;  PRIOR FILING DATE: 2017-05-23
;  PRIOR APPLICATION NUMBER: US 62/443,495
;  PRIOR FILING DATE: 2017-01-06
;  NUMBER OF SEQ ID NOS: 80
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 61
;  LENGTH: 226
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Short polypeptide
US-16-474-640-61

  Query Match             100.0%;  Score 1227;  DB 19;  Length 226;
  Best Local Similarity   100.0%;  
  Matches  226;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVD 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAK 120

Qy        121 GQPREPQVCTLPPSRDELTKNQVSLSCAVDGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GQPREPQVCTLPPSRDELTKNQVSLSCAVDGFYPSDIAVEWESNGQPENNYKTTPPVLDS 180

Qy        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPG 226

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/CHUN W DAHLE/Primary Examiner, Art Unit 1644